 Case 1:08-cv-11339-AT-RWL Document 287 Filed 01/27/21 Page 1 of 1




Yan Ping Xu
12 Mallar Ave
Bay Shore, NY 11706
yp_xu2000@yahoo.com
(646)8946974

1/27/2021

By ECF

Honorable Judge Analisa Torres
United States District Judge
SDNY
500 Peal St.
New York, NY 10007

Re: Xu v. NYC, et al
    08-CV-11339 (AT) (RWL)
Dear Honorable Torres:
    I am the pro se plaintiff in the above - captioned action.
    I respectfully request an extension of my time to object to the magistrate judge’s
ruling (ECF #277) from 2/1/2021 to 2/5/2021, four- days extension.
    Given more than twelve (12) years history of this case and the unusual length (81
pages) of said ruling, it is necessary for me, the pro se plaintiff, to respectfully submit
my instant request
    Defendants have consented previously to my request for an extension.
    This is the third time for me to request an extension of my time.      Previously,
the Court had granted in part and denied in part of my request to extend my time from
1/5/2021 to 2/8/2021. (ECF # 279).      After then, the Court granted the due day from
1/22/2012 to 2/1/2021 (ECR #283).
    I thank the Court for its consideration to this matter.


                                                                   Respectfully submitted
                                                                       Yan Ping Xu, M.S.
                                                                                        /s/
                                                                         Plaintiff, Pro Se
